EXHIBIT 10.1

SECOND AMENDMENT

TO

CONFIDENTIALITY AGREEMENT

THIS Second Amendment (this “Amendment”) is made as of September 12, 2019 to
that certain CONFIDENTIALITY AGREEMENT, dated as of February 8, 2019, made by
and among Apogee Enterprises, Inc., a Minnesota corporation (the “Company”) and
Engaged Capital LLC, Engaged Capital Flagship Master Fund, LP, Engaged Capital
Co-Invest VIII, LP, Engaged Capital Flagship Fund, LP, Engaged Capital Flagship
Fund, Ltd., Engaged Capital Holdings, LLC and Glenn W. Welling (collectively,
“Engaged Capital”), as first amended on August 5, 2019 (the “Confidentiality
Agreement”). Capitalized terms not defined herein shall have the meanings
ascribed to such terms in the Confidentiality Agreement.

The Company and Engaged Capital hereby acknowledge and agree as follows:

Paragraph 9 of the Confidentiality Agreement shall be amended to replace the
words “5:30 PM New York City time on September 15, 2019” with the words “11:59
pm New York City time on September 29, 2019”.

For the avoidance of doubt, Engaged Capital shall be permitted to file an
amendment to its Schedule 13D and the Company shall be permitted to file a Form
8-K, in each case, disclosing that this Amendment has been entered into and
attaching a copy of this Amendment as an exhibit thereto.

Except as expressly amended hereby, the Confidentiality Agreement remains
unchanged and in full force and effect according to the terms originally stated
therein. This Amendment may be executed in multiple counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same agreement.

*  *  *  *  *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

Apogee Enterprises, Inc. By:   /s/ Patricia A. Beithon   Name: Patricia A.
Beithon   Title: General Counsel and Secretary Engaged Capital Flagship Master
Fund, LP By:  

Engaged Capital, LLC

General Partner

By:   /s/Glenn W. Welling   Name:    Glenn W. Welling  
Title:      Founder and Chief Investment Officer Engaged Capital Co-Invest VIII,
LP By:  

Engaged Capital, LLC

General Partner

By:   /s/Glenn W. Welling   Name:    Glenn W. Welling  
Title:      Founder and Chief Investment Officer Engaged Capital Flagship Fund,
LP By:  

Engaged Capital, LLC

General Partner

By:   /s/Glenn W. Welling   Name:    Glenn W. Welling  
Title:      Founder and Chief Investment Officer Engaged Capital Flagship Fund,
Ltd. By:   /s/Glenn W. Welling   Name:    Glenn W. Welling  
Title:      Director

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CONFIDENTIALITY AGREEMENT



--------------------------------------------------------------------------------

Engaged Capital, LLC By:   /s/Glenn W. Welling   Name:    Glenn W. Welling  
Title:      Founder and Chief Investment Officer Engaged Capital Holdings, LLC
By:   /s/Glenn W. Welling   Name:    Glenn W. Welling   Title:      Sole Member
/s/Glenn W. Welling Glenn W. Welling

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CONFIDENTIALITY AGREEMENT